Defendant Kalkstein, sued with the owner of adjoining property for damages for personal injuries caused by negligence in maintaining sidewalks at the dividing line of the property at different grades, made default on the trial. Evidently this was due to bad advice and motives of economy, although she had appeared by an attorney and served an answer. The action was severed and on a trial the plaintiff had a verdict against the other defendant. Later, on an inquest, the plaintiff had judgment against this defendant. She later moved to open her default and the motion was granted on terms. Order opening her default affirmed, without costs. No opinion. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.